Lyons, President.
It is the unanimous opinion of the court, that the judgment of the district court should be affirmed.
N. B. Judge Tucker’s note book contains the following memorandum upon this case : “There appearing to be no difference of opinion between the judges in conference, *431Judge Lyons delivered the unanimous opinion of the court that the judgment should be affirmed.” Which seems to be at variance with the above report. There is probably, however, some mistake or omission in the memorandum. My own rough note taken in court is mislaid; but the opinions of Judge Roane and Judge Fleming were delivered to me by themselves for publication. Perhaps Judge Tucker, understanding that there was a concurrence of opinion in conference, neglected to carry his written opinion to court; and therefore, in fact, did not deliver it; which he meant to say, as here explained, in the memorandum, but inadvertently omitted it.